PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Rejkowski et al.
Application No. 15/342,040
Filed: 2 Nov 2016
For: Method and System for Controlling and Diagnosing A Climate Control System

:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:

This is a decision on the request for refund received April 1, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating that a “[n]o fee due” and “[a]ttached with this form is the Decision on Petition indicating a refund may be requested.  The Decision has a notification date of March 31, 2021”. 

A renewed petition for revival was filed on March 11, 2021, along with a petition fee of $1,050.  The petition was granted on March 31, 2021.  The petition fee was previously paid on November 30, 2020.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $1,050 was refunded to petitioner’s credit card on May 13, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions